                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



STONE ROSE MEDIA CORP.,                              Civil Action No. 3:17-cv-03860-PGS-DEA

                 Plaintiff,

                 V.                                  CONSENT ORDER TO VACATE
                                                     DEFAULT, WITHDRAW MOTION
BARBIZON OF RED BANK, LLC and                        FOR ENTRY OF DEFAULT
JERSEY SHORE BEAUTY ACADEMY,                         JUDGMENT, AND EXTENDING
LLC D/B/A PAUL MITCHELL THE                          TIME TO ANSWER
SCHOOL JERSEY SHORE,

                 Defendants.

BARBIZON OF RED BANK LLC,

                 Crossclaim-Plaintiff,

                 v

JERSEY SHORE BEAUTY ACADEMY,
LLC D/B/A PAUL MITCHELL THE
SCHOOL JERSEY SHORE,

                 Crossclaim-Defendant.




        This matter having been opened to the Court by McCarter & English, LLP, attorneys for

Defendant/Crossclaim-Defendant Jersey Shore Academy, LLC d/b/a Paul Mitchell The School        -




Jersey Shore, incorrectly named Jersey Shore Beauty Academy, LLC d/b/a! Paul Mitchell The

School Jersey Shore (“Paul Mitchell School”), on application to vacate the default entered

against the Paul Mitchell School and to permit the Paul Mitchell School to file an Answer to the

Complaint, and with the consent of Plaintiff, through his attorneys, the Kushnirsky Gerber PLLC




MEl 2926932v.I
and Matsikoudis & Fanciullo LLC to the form and entry of this Order, and good cause otherwise

appearing;

         ITlSonthis (‘( dayof                               ,2019,

         ORDERED that the default entered against the Paul Mitchell School (ECF No. 48) is

hereby vacated.

         FURTHER ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 49) is

withdrawn.
         FURTHER ORDERED that the Paul Mitchell School’s time to file an Answer to the

Complaint is extended to and including the date that is fourteen (14) days after the date of entry

of this Order.




                                             Peter G. Sheridan, U.S.D.J.




ME! 29216932v.1
MATSIKOUDIS & FANCIULLO LLC                   McCARTER & ENGLISH, LLP


_/s/ Derek S. Fanciullo                        Is! Jonathan Short
Derek S. Fanciullo                            Jonathan Short
270 Mann Boulevard                            Four Gateway Center
Jersey City, New Jersey 07302                 100 Mulberry Street
                                              Newark, New Jersey 07102
Local Counselfor Plaintiff Stone Rose Media
Corp.
                                              Counselfor Defendant/Cross-Claim
                                              Defendant Jersey Shore Academy, LLC d/b/a
KG LAW I/I KUSHNIRSKY GERBER                  Paul Mitchell The School Jersey Shore,
                                                                     -




PLLC                                          incorrectly named Jersey Shore Beauty
Andrew Gerber                                 Academy, LLC d/b/a/ Paul Mitchell The
27 Union Square West, Suite 301               School Jersey Shore
New York, NY 10003

Counselfor Plaint ff




MEl 292l6932v.l
